Citation Nr: 0303064	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  01-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for residuals of a back injury.  


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of a back injury.

2.  The veteran's current back disability was first 
documented many years after service, and there is no 
competent medical evidence linking it to service.


CONCLUSION OF LAW

Chronic residuals of a back injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West Supp. 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statement of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
supplemental statement of the case issued in May 2001 and VA 
letter issued in August 2002 apprised the veteran of the 
pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  
Statements from the veteran and his representative are of 
record, and the veteran provided testimony before the Board 
in December 2001.  The veteran has not indicated that there 
is any additional evidence that could be obtained.  
Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

The service medical records disclose that the veteran was 
injured in October 1974 when he overturned a jeep.  It was 
noted that he was seen in a field hospital, where X-ray 
studies were negative for fracture.  He was given crutches to 
keep weight off his foot.  It was indicated that he injured 
the left ankle in the accident.  A report of medical history 
in October 1975, in conjunction with the separation 
examination, discloses that the veteran denied having had 
recurrent back pain.  A clinical examination of the spine on 
the separation examination in October 1975 was normal.  

In a statement dated in September 1988, a private physician 
related that the veteran had the insidious onset of back pain 
occurring over the previous two years.  Following an 
examination, the impression was that it appeared that the 
veteran had some anomalous problems with the lumbar spine.  
He had a suggestion of a Grade I spondylolisthesis.  

The veteran submitted a claim for service connection in April 
1999.  He did not list any treatment either during service or 
thereafter.

VA outpatient treatment records dated from 1995 to 1999 have 
been associated with the claims folder.  In March 1995, the 
veteran related a history of left low back pain for more than 
ten years.  The veteran was seen for physical therapy in June 
1996 and it was indicated that he had experienced low back 
pain on and off for fifteen years.  

The veteran was afforded a VA general medical examination in 
July 2000.  He reported that he hurt his back in service when 
he had a tipped over jeep accident in 1974 while he was in 
Germany.  He related that, at that time, he had back pain and 
that he was treated symptomatically.  He claimed that he had 
been getting chronic low backaches since the original injury.  
He noted that he had numbness and diminished sensations on 
and off, especially over the left lower extremity for the 
previous fifteen years.  Following an examination, the 
pertinent diagnosis was degenerative disc disease of the 
lumbosacral spine, with left S1 radiculopathy.

In a statement dated in April 2002, the veteran's mother 
reported that the veteran had always been active, but that 
following service, he started to walk a little bit bent.  She 
added that the veteran told her that while he was in Korea, 
he went up and down the very hilly and rough mountains in a 
jeep.  She stated that the veteran reported that it was a 
very rough and bouncy ride.  She also indicated that the 
veteran's jeep flipped over when he was in Germany.

The veteran's uncle also submitted a statement in June 2002.  
He pointed out that he had been a neighbor of the veteran for 
many years.  He claimed that when the veteran returned from 
service, he observed that his posture was not upright and 
that it appeared that he was having some difficulty walking.  

By letter dated in August 2002, the Board advised the veteran 
that it needed to obtain records of his treatment for a back 
injury and that he needed to fill out a form so that this 
could be accomplished.  He was requested to complete and sign 
VA Form 21-4142, Authorization and Consent to Release 
Information to the VA for records from Dr. Wayne C. Meech.  
The veteran was informed that if he chose not to provide the 
release, he could obtain the records and send them to the 
Board.  He was also advised that failure to respond could 
severely hamper the VA's efforts to assist him and it might 
have an adverse effect on the ultimate decision in his case.  
No response was received.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.

During a hearing before the undersigned, and on his claim for 
service connection submitted in April 1999, the veteran 
stated that he injured his back in service when he overturned 
a jeep while in Germany in October 1975.  The service medical 
records confirm that the veteran was involved in an accident 
in October 1974 when he overturned his jeep.  It is 
significant to point out, however, that the records establish 
that he sustained an injury to the left ankle, and there was 
no indication at that time of any injury to the back.  It 
must also be observed that prior to his separation from 
service, the veteran specifically denied having any back 
problems.  Indeed, a clinical evaluation of the spine 
revealed no abnormality.  

In addition, the Board notes that when he was seen by a 
private physician in 1988, the veteran related a two-year 
history of back pain.  Similarly, VA outpatient treatment 
records dated in 1995 and 1996 variously describe a ten or 
fifteen year history of back pain.  Even with a fifteen-year 
history of back pain, this still dates the onset of such pain 
to the early 1980's, approximately six years following the 
veteran's separation from service.  

In sum, there is no clinical evidence demonstrating that the 
veteran sustained a back injury in service, or that his 
current back disability is related to service.  The only 
evidence supporting the veteran's claim consists of his 
statements regarding the onset of his disability.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion diagnosing his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In contrast, 
the medical evidence is persuasive and suggests that the 
veteran's back disorder was not present in service or for 
years thereafter, and is not related in any way to service.  
The Board concludes that the weight of the evidence is 
against the claim for service connection for residuals of a 
back injury.




ORDER

Service connection for residuals of a back injury is denied.



		
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

